Case 3:17-cv-01104-VLB Document 82-12 Filed 05/15/19 Page 1 of 3




                  Exhibit 13
           Case 3:17-cv-01104-VLB Document 82-12 Filed 05/15/19 Page 2 of 3


Yale	  	  	  Department	  of	  Spanish	  &	  Portuguese	  
	  
	  
Susan	  Byrne	  
Associate	  Professor	  of	  Spanish	  and	  Renaissance	  Studies	  
                                                                                        PO	  Box	  208204	  
203-­‐432-­‐1162	  
                                                                                        New	  Haven,	  CT	  06520-­‐8204	  
susan.byrne@yale.edu	                                                                  T	  203	  432-­‐1151	  
	                                                                                      F	  203	  432-­‐1178	  
	                                                                                      	  
                                                                                        Courier	  
April 1, 2015
                                                                                        82-­‐90	  Wall	  Street	  
                                                                                        New	  Haven	  CT	  06511	  


Dear Professor Adorno,
Thank you for your letter regarding my upcoming tenure review. I will follow the specified procedures,
and I look forward to having a full and fair hearing. To that end, I must bring to your attention a section
from the Yale Faculty Handbook that reads: "A member of the faculty who has a personal or professional
conflict of interest concerning an individual on whom a vote is to be taken must absent him or herself
from all votes taken on that individual" (IV.H.1). That rule makes it essential that both you and Professor
González Echevarría recuse yourselves from all matters related to my candidacy, including but not
limited to participation on the departmental committee, determinations on or contact with external
reviewers, all discussion, and any votes, as you have each demonstrated an incapacity or unwillingness to
give my tenure case a fair and equitable hearing. Further, you have both shown an ideological adversion
to Yale's Faculty of Arts and Sciences Tenure and Appointments Policy ("FASTAP").
         On January 7, 2014, you said to me: "The problem with your tenure review is that we don't need
another Cervantista in the department." My husband and I were shocked when we heard you say this.
After all, six years earlier you had hired me following a job talk on Cervantes. I wrote about that same
project in the cover letter submitted with my application, discussed it with the hiring committee during
the initial interview, and personally spoke with you at length about it during my campus visit. Of course I
have written about Cervantes: I am, and I was hired as, a scholar of Renaissance Spanish literature. Your
sudden attempt to pigeon-hole me as a "Cervantista" and therefore redundant is inconsistent with the facts
of my record, as is evident on my curriculum vitae. It is also inconsistent with the department's profile: a
review of thirty years of Yale graduate and undergraduate bulletins shows that no one else currently in the
department has ever taught the courses I teach here. Furthermore, when you promoted me to Associate
Professor in 2013, you praised my research, teaching and service, including my two books. You told me
that nine very positive letters of support from external reviewers had come in, and that they included
praise for my full record, both books, and my future research plans. I have not changed. Your inexplicable
flip-flop, with the stretch to paint me as something I am not, strongly suggests an agenda unrelated to my
merits, and mal intent. This is a clear conflict of interest. Hiring me under a set of procedures and policies
(FASTAP) that you are hostile to and willing to disregard is fraudulent, and entitles me to ask that you
recuse yourself. A full year before your official letter regarding the start of my tenure review, my
successful scholarship was a "problem" for you because it established me as a known scholar in national
and international academic circles. That prior prejudicial stance is entirely inconsistent with Yale's
standards for tenure, which value such success.
         "As to this mentoring thing: no one ever gets tenure at Yale, so you should keep looking for
another job": that is how Professor González Echevarría began a lunch meeting with me on August 13,
2014. Seven years earlier, he was a member of the committee that hired me without any such warning. To
the contrary, my appointment letters issued on the basis of Yale's FASTAP procedures, which I read in


                                         INITIAL DISCOVERY PROTOCOLS                                            P2107
         Case 3:17-cv-01104-VLB Document 82-12 Filed 05/15/19 Page 3 of 3



full prior to accepting the position. After all, I already had a tenure track position at another university,
and I was not going to leave it for a revolving-door job. I only learned later that Professor González
Echevarría frequently makes such disturbing statements. "No one will ever get tenure in our department"
is one of his most oft-repeated dicta and this blanket closed-mindedness, on its own, wholly prejudices
my due process. For the first six years of my appointment I gave Professor González Echevarría, named
by you in 2008 to be my department mentor, copies of everything I published. His only comment on my
work during that time was to tell me that my book on Cervantes was a good one. He includes it on his
syllabus for his courses on Cervantes, and he puts it on 24-hour reserve at Bass library for his students
during those semesters (most recently in fall 2014). That is, he recognizes the merits of my work.
Professor González Echevarría, however, has frequently and openly announced his sworn predisposition
to vote against tenure for anyone irrespective of merit. He made clear in August 2014 that his antipathy
for those procedures has biased him against me. That prejudicial predisposition categorically
disqualifies him from taking part in any matters related to my candidacy for tenure.
         Recently, you and Professor González Echevarría colluded to deny my merits in the service of
your combined political interest. From October 17, 2014 through February 25, 2015 you both made
unsupported statements defaming my work, and you urged the Yale administration to take detrimental
actions against me on the basis of that professional libel. This was a calculated attempt to sabotage my
record in the service of your goal to refuse advancement to everyone, "FASTAP be damned," as the only
way to maintain uncontested control over the department. You contrived to fabricate misinformation
about my plans for future scholarship just to build a case for your scheme to deny me tenure next year.
With these pretenses you directly contradicted your previous statements and actions regarding my work,
and even invalidated your own published research. You refused to answer my responses to your first
memo, then suggested a particular idea for a study only to subsequently reject it with no justification
whatsoever. This series of ploys and feints proves your mal intent. Given the forethought, predisposition,
and prejudicial acts already demonstrated against me, your participation in my tenure review would
preclude any hope of a full and fair hearing.
         In a recent email to the university community, Yale President Peter Salovey emphasized his
support for "an environment of respectful, fair, and equitable treatment for all faculty, staff, and students,"
stressing: "No one at Yale should be mistreated, bullied, harassed or denied opportunities they deserve. It
is essential that all of us understand this and act accordingly. I cannot be more emphatic about this point"
(Peter Salovey, email, Nov. 3, 2014). In the interest of just such fair and equitable treatment, I
respectfully call on you and Professor González Echevarría to recuse yourselves from all matters related
to my upcoming tenure review.


                                                                            Yours truly,


                                                                            Susan Byrne


cc:     Ben Polak, Provost, Yale University
        Tamar Gendler, Dean, FAS
        Amy Hungerford, Divisional Director of the Humanities, FAS
        Jack Dovidio, Dean of Academic Affairs, FAS
        Emily Bakemeier, Deputy Provost and Dean of Faculty Affairs, FAS
        John Mangan, Associate Dean, FAS
        Roberto González Echevarría, Sterling Professor, Department of Spanish & Portuguese, FAS
        Noël Valis, Professor, Department of Spanish & Portuguese, FAS
        K. David Jackson, Professor, Department of Spanish & Portuguese, FAS
        Aníbal González, Professor, Department of Spanish & Portuguese, FAS



                                INITIAL DISCOVERY PROTOCOLS                                           P2108
